Name: Council Regulation (EEC) No 3341/84 of 28 November 1984 amending Regulation (EEC) No 2772/75 on marketing standards for eggs and laying down special provisions for the application of Regulation (EEC) No 1831/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 84 Official Journal of the European Communities No L 312/7 COUNCIL REGULATION (EEC) No 3341/84 of 28 November 1984 amending Regulation (EEC) No 2772/75 on marketing standards for eggs and laying down special provisions for the application of Regulation (EEC) No 1831 /84 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organi ­ zation of the market in eggs ('), as last amended by Regulation (EEC) No 3643/81 (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 2772/75 (3) was amended by Regulation (EEC) No 1831 /84 (4) to take account of the experience gained since the introduc ­ tion of common marketing standards for eggs and in view of trade practices as well as in the interests of better consumer information ; Whereas provisions should, on the same grounds, be made for allowing large packs to bear, in addition to the particulars required under the marketing standards, the management code or the stock control code ; Whereas, the new labelling rules could be applied within a short period in several Member States ; whereas, however, in view of the considerable costs the said application would entail , it is appropriate to provide for a transitional period in order to enable the trade to phase in the necessary adjustments , HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 7 of Regulation (EEC) No 2772/75 : '5 . The management code or the stock control code may, however, appear on large packs .' Article 2 Article 2 of Regulation (EEC) No 1831 /84 is hereby replaced by the following : Article 2 This Regulation shall enter into force on 1 July 1984. It shall apply from 1 December 1984. During a transitional period from 1 December 1984 to 30 June 1985 the marketing standards laid down in this Regulation may, however, be applied as an alternative to the existing standards in order to allow the free movement of eggs in the Community.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 November 1984 . For the Council The President P. BARRY (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 364, 19 . 12 . 1981 , p. 1 . (') OJ No L 282, 1 . 11 . 1975, p. 56 . (4) OJ No L 172, 30 . 6 . 1984 , p. 2 .